 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   GUILLERMO TRUJILLO CRUZ,                     1:20-cv-00763-DAD-GSA-PC
12                                                ORDER STRIKING DOCUMENT
                  Plaintiff,                      PURSUANT TO COURT ORDER
13
           vs.                                    (ECF No. 24.)
14
     C. RODRIGUEZ, et al.,
15
                 Defendants.
16

17          Pursuant to the court’s order issued on December 21, 2020, in which the court ordered
18   that no further filings will be entertained in this closed case, IT IS HEREBY ORDERED that
19   Plaintiff’s motion filed on May 20, 2021, is stricken from the record.
20

21
     IT IS SO ORDERED.

22      Dated:     May 22, 2021                            /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
